DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bogal, US Patent Application Publication 20100223821.
Regarding claim 1, Bogal teaches a greeting card structure comprising: a front panel A, the front panel A having an outer face (20, figure 2)) and an inner face (21, figure 1); a rear panel B, the rear panel B having an outer face (20, not shown) and an inner face (21, figure 1), the front panel A and the rear panel B having a common edge 26, the common edge 26 configured as a fold line (¶0016, figure 1) permitting the folding of the first panel A against the second panel B; and a gift holder 13, the gift holder 13 having a front wall and a rear wall, the front wall and the rear wall having at least three edges 30 and 31 bonded to form an enclosure, the enclosure having an opening 32 (figure 5) for receiving a gift item 14, the opening 31 is configured with a 

    PNG
    media_image1.png
    391
    564
    media_image1.png
    Greyscale

Regarding claim 2, Bogal teaches the gift holder 13 is of a flexible bag (¶0022) configuration that is removably attached to the inner face 32 of the front panel A, wherein the rear wall of the gift holder attaches to the inner face of the front wall (¶0024).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Bogal, US Patent Application Publication 20100223821 in view of Knoerzer et al. (Knoerzer), US Patent 7416768.
Bogal does not teach a design section interchangeably coupled to an outer surface of the front wall of the gift holder.
Knoerzer teaches flexible bag 600 having a front wall and rear wall, the front wall and rear wall having at least three edges bonded to form an enclosure. Knoerzer also teaches a design section (removable strip 510) can be removed from the bag 600 and attached to another surface. (See column 6, lines 34-48).

    PNG
    media_image2.png
    316
    382
    media_image2.png
    Greyscale

It would have been obvious to one having ordinary skills in the art before the effective filing date of the claimed invention to construct the packet 13 taught by Bogal with a removable strip as taught by Knoerzer to provide a removable promotional item that can be selective attached to another object.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Bogal, US Patent Application Publication 20100223821 in view of Kirkpatrick, US 4186786.
Regarding claim 4, Bogal does not teach the gift holder (packet 13) have gussets. 
Kirkpatrick teaches flexible container 10 having a front wall 13 and rear wall 13, the front wall and rear wall having at least three edges 11 and 12 bonded to form an enclosure, the enclosure having an opening at 16 and17 for receiving a gift item, the opening is configured with a fastener 14 for closing access into interior of the enclosure through the opening. The container 10 also has a gusseted bottom 37.
It would have been obvious to one having ordinary skills in the art before the effective filing date of the claimed invention to construct the packet 13 taught by Bogal with a gusset as taught by Kirkpatrick to provide a means for the container to stand and provide a means to hold an increased amount of items therein.
Claims 5, 6, 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Bogal, US Patent Application Publication 20100223821 in view of Cooper et al., US Patent 4492306.
Regarding claims 5 and 10, Bogal teach the gift holder 13 is configured as an intermediate panel but does not teach the gift holder attached to the fold line.
Cooper teaches a magazine having an intermediate panel 12, the intermediate panel 12 having one edge of the three closed edges extended to form a flange, the flange attached adjacent the fold line, a line of weakness 32 is configured in the flange, the line of weakness 32 runs parallel to the fold line 16 along the length of the flange, 
[AltContent: textbox (flange)][AltContent: textbox (Fastener 30’)]
[AltContent: arrow][AltContent: arrow]
[AltContent: arrow][AltContent: textbox (Perforation)]
    PNG
    media_image3.png
    122
    397
    media_image3.png
    Greyscale
 
    PNG
    media_image4.png
    243
    434
    media_image4.png
    Greyscale


Since the applicant does not disclose having the gift holder attached to the fold line solves any stated problem or is for any particular purpose, it appears that attaching the gift holder to any location on the interior of the greeting card would perform equally well in providing a gift hidden from view when the card in closed. Nevertheless, it would have been obvious to one having ordinary skills in the art before the effective filing date of the claimed invention to construct the packet 13 taught by Bogal with a flange attached a the spline or fold of a device as taught by Cooper as an alternative means to securing the gift holder to the greeting card. Since there are only a finite number of way 
Regarding claim 6, Cooper teaches the line of weakness 32 is spaced perforations. (Column 2, lines 21-24).
Regarding claim 9, Bogal teaches each the inner face 21 of the rear panel, the outer face 20 of the front panel, and the inner face 21 of the front panel are having design sections. (See figures 1-2).
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Bogal, US Patent Application Publication 20100223821 in view of Cooper et al., US Patent 4492306 as applied to claim 5 above and in further view of Knoerzer et al. (Knoerzer), US Patent 7416768.
Bogal does not teach a design section interchangeably coupled to an outer surface of the front wall of the gift holder.
Knoerzer teaches flexible bag 600 having a front wall and rear wall, the front wall and rear wall having at least three edges bonded to form an enclosure. Knoerzer also teaches a design section (removable strip 510) can be removed from the bag 600 and attached to another surface. (See column 6, lines 34-48).
It would have been obvious to one having ordinary skills in the art before the effective filing date of the claimed invention to construct the packet 13 taught by Bogal with a removable strip as taught by Knoerzer to provide a removable promotional item that can be selective attached to another object.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Bogal, US Patent Application Publication 20100223821 in view of Cooper et al., US Patent 4492306 as applied to claim 5 above in further view of Paulin, US 20070104396.
Regarding claim 8, Bogal teach the gift holder 13 is configured as an intermediate panel but does not teach the gift holder having at least one design section.
Paulin teaches a resealable storage bag having indicia thereon, wherein the indicia corresponds to the design section.

    PNG
    media_image5.png
    465
    457
    media_image5.png
    Greyscale

It would have been obvious try to secure the gift holder taught by Bogal with indicia thereon as taught by Paulin to provide a means to enhance the aesthetic appearance of the gift holder/bag.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CASSANDRA DAVIS whose telephone number is (571)272-6642. The examiner can normally be reached Monday-Friday 8:00 AM-4:30 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on 571-272-8227. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CASSANDRA DAVIS/           Primary Examiner, Art Unit 3631